*453Haggerty, nominally not a party but effectively acting as a party, commenced several actions against defendant, the general partner of plaintiff Wadsworth Avenue Associates, one of which sought, among other things, an accounting and repayment of partnership funds allegedly converted or stolen by defendant. The action was dismissed by a final judgment entered May 23, 2005. Haggerty improperly appealed from the interlocutory order dismissing the complaint and not from the subsequently entered final judgment, and his appeal was dismissed (23 AD3d 302 [2005]). He is now seeking leave to amend the complaint in that action. The motion court correctly concluded that Haggerty has no right to seek leave to amend a complaint in an action that has been finally dismissed. Concur — Saxe, J.E, Sweeny, Moskowitz, Manzanet-Daniels and Román, JJ.